Habiendo probado el peticionario que es graduado de abogado en una universidad acreditada de Europa con diez años de anterioridad a la aprobación de la Ley No. 17 de 1925 y que ha practicado durante cinco años por lo me-nos en el bufete de un abogado autorizado para ejercer su profesión por el Tribunal Supremo de Puerto Rico, se de-clara con lugar su petición y en su consecuencia admítese al peticionario al ejercicio de la abogacía sin examen tan luego haya sido favorablemente recomendado por la Comisión de Reputación y haya prestado el juramento de ley.